Citation Nr: 1826871	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and B.C.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the RO in Roanoke, Virginia, that denied service connection for PTSD.  

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety disorder in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal is REMANDED to the RO.  


REMAND

The Veteran asserts having developed an acquired psychiatric disorder as a result of service.  See December 2012 claim; February 2016 statement.  A January 2013 private treatment record reflects the Veteran has been diagnosed with PTSD. A February 2013 VA treatment record reflects diagnoses of PTSD, major depression, and anxiety disorder.

The Veteran has offered several stressor events he asserts occurred during military service.  In a February 2016 statement, the Veteran conveyed falling off the deck of an aircraft carrier twice while stationed aboard the USS Nassau that occurred sometime between April 1984 and August 1984.  During the December 2017 Board hearing, the Veteran testified to these incidents, but stated they occurred sometime between October 1983 and March 1984.  In a September 2013 administrative decision, the RO found that the Veteran did not participate in combat activities and military personnel records did not reveal any stressor incidents.  In a March 2007 administrative decision, the RO was unable to verify the Veteran's claimed stressors of being blown off the side of an aircraft carrier twice; however, it is unclear whether deck logs and air logs for the relevant periods were researched.  As such, the Board finds that remand for further development is warranted to obtain the deck logs and/or air logs for the U.S.S. Nassau from October 1983 to March 1984, and from April 1984 to August 1984.

Additionally, the Veteran asserts another incident where he was caught outside of the ship during general quarters at night.  He reports that this incident caused him mental and emotional distress that resulted in the development of an acquired psychiatric disorder.  

The record indicates that the Veteran has also been diagnosed with major depression and anxiety disorder, which have a lower evidentiary standard to support a service connection disability claim.  As such, the Board finds remand necessary to obtain a VA examination assessing all of the Veteran's current acquired psychiatric disorders, and whether any of the disorders are related to one of the reported in-service stressors.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request the deck logs and air logs for the U.S.S. Nassau from October 1983 to March 1984, and from April 1984 to August 1984, including all movements and operations conducted during that time period.  All attempts should be documented in the claims file.

2.	Schedule a VA examination in order to assess the Veteran's current acquired psychiatric disorders.  The VA examiner should diagnose all acquired psychiatric disorders and then provide the below opinions.  The claims folder should be made available to the examiner for review, who should indicate on the examination report that he/she has reviewed the relevant documents.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

A)	If, and only if, a stressor is verified, the VA examiner should opine as to whether the Veteran meets the criteria for PTSD contained in the DSM-V, and if he meets such criteria, whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during active service.

If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the claimed service stressor(s).  In so doing, the examiner should determine whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The examiner should provide a basis for all opinions expressed.  

B)	Does the Veteran have a current diagnosis of any other acquired psychiatric disorder(s)?  If so, opine as to whether it is at least as likely as not (i.e. probability of 50 percent or more) that any such acquired psychiatric disorder is related to the reported service stressors.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






